66 So. 3d 428 (2011)
In re Walter HUNTER, Jr.
No. 2011-OB-1009.
Supreme Court of Louisiana.
June 21, 2011.

ORDER
Upon review of the findings and recommendation of the disciplinary board, and considering the record filed herein,
IT IS ORDERED that the probation imposed upon respondent, Walter Hunter Jr., Louisiana Bar Roll number 24466, in In re: Hunter, 05-1497 (La.6/23/05), 905 So. 2d 286, be and hereby is revoked. It is further ordered that respondent be transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(B). Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
FOR THE COURT:
/s/ Jeannette T. Knoll
JUSTICE, SUPREME COURT OF LOUISIANA